ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
	This Office Action addresses U.S. Application No. 16/780,767, which is a divisional of reissue Application No. 14/820,325, which issued as U.S. Patent No. RE47840, which is a reissue of U.S. Application No. 13/531,346, which issued as U.S. Patent No. 8,503,261.  
 	U.S. Application No. 16/780,767 is also a reissue of U.S. Application No. 13/531,346.  The status of the claims is as follows: 
Original patent claims 1-20 were canceled by a preliminary amendment filed July February 3, 2020. 
New claims 21-29 were added by the preliminary amendment filed July 20, 2020, with subsequent amendments to some of these claims.  Claim 22 was canceled on December 3, 2021.
New claims 21 and 23-29 are allowed.

The previous objections to the drawings are withdrawn due to the corrected drawings filed April 25, 2022.

The previous objection to the specification is withdrawn due to the amendment filed April 25, 2022.

The previous objection to the declaration is withdrawn due to the corrected declaration filed March 22, 2022.

The previous rejection under 35 U.S.C. §251 based on a defective declaration is withdrawn due to the corrected declaration filed March 22, 2022.

The previous rejections under 35 U.S.C. §103 are withdrawn due to the amendment filed April 25, 2022.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Formal Requirements:
As noted above, all of the previous objections and rejections have been overcome by the corrections filed on March 22, 2022 and April 25, 2022.   

Prior Art:
With regard to claims 21 and 22-29, none of the prior art references made of record appear to teach or suggest, either alone or in combination, each and all of the limitations of these claims. 
As an example, prior art references Doong et al., U.S. Patent Application Publication No. 2009/0002012, and Tsuji et al., U.S. Patent No. 6,777,949, appear to be relevant to the claims. Doong teaches a semiconductor device (note paragraph [0035]) comprising: a substrate having a first surface and a second surface opposite the first surface (note that this is required for a TSV to pass through from one to the other, as explained in paragraph [0070]); a plurality of TSVs penetrating the substrate from the first surface to the second surface (note TSVs 45); a test pad connected to a first through electrode of the plurality of TSVs (note Figure 2, test pads 15); and a circuit to be tested (note, for example, the testing of IC product 51); wherein test access is provided to the circuit to be tested through the test pad (note paragraph [0035], which states “Test pads 15 are electrically coupled to DUTs 10, and are used to apply test stimuli to and retrieve responses from selected DUTs 10”) and the test pad is connected to the circuit to be tested through a switch (note the use of MOSFET transistors in Doong; note Tsuji, “the switch connection by the multiplex 42 and selective irradiation of the pad portion also enables testing of short-circuit”) within the semiconductor device. Tsuji teaches a related system wherein testing is applied to semiconductor chips that may be attached for the purpose of testing.  Tsuji thus teaches the ability to attach different circuits to a board and applying the test thereto.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the Tsuji testing of a distinct circuit aspect into the testing system of Doong, since this would have provided an extra degree of flexibility as to what could be tested.
However, Doong and Tsuji fail to teach the limitations above in combination with the amended claim language including the test pad being connected to the circuit to be tested through the at least one switch within the chip, wherein the at least one switch of each chip of the plurality of chips is switched to either an open position or a closed position to facilitate proper testing on a correct circuit path.
Thus, the invention is distinguished from the prior art of record.

Consequently, claims 21 and 23-29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571) 272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /B. James Peikari/
Primary Examiner, Art Unit 3992

Conferees:


/CATHERINE M TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992